Citation Nr: 1128686	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  09-30 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.  

2.  Entitlement to service connection for a respiratory disorder, to include bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to November 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the claims for service connection for an acquired psychiatric disorder and a respiratory disorder.  

The Veteran presented testimony before the undersigned at the RO in November 2010.  A transcript of this hearing has been associated with the record. 

The Board notes that while the Veteran appeared to have expressed his desire to withdraw his claims for entitlement to service connection for an acquired psychiatric disorder and a respiratory disorder in a September 2009 statement, he subsequently submitted VA medical records dated from October 2008 to March 2010 providing additional evidence for his claim for a respiratory disorder.  Additionally, upon receipt of an April 2010 supplemental statement of the case and notice of his scheduled travel board hearing pertaining to his claims for service connection, the Veteran did not inform VA that he had withdrawn these claims.  He also attended a November 2010 hearing before the Board and provided testimony regarding his claims for an acquired psychiatric disorder and a respiratory disorder.  Given the Veteran's apparent intent to, rather than withdraw such claims, continue to pursue the claims for entitlement to service connection for an acquired psychiatric disorder and a respiratory disorder as evidenced by his submission of additional, pertinent evidence pertaining to the claims as well as his attendance of a travel board hearing regarding the claims.  In light of the requirement that VA liberally construe communications from Veterans, the claims for entitlement to service connection for an acquired psychiatric disorder and a respiratory disorder will not be considered to have been withdrawn and will instead be addressed in the remand that follows.  See Gallegos v. Principi, 16 Vet. App. 551 (2003) (per curiam); Moore v. West, 13 Vet. App. 69, 74 (1999).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claims.  

To begin with, it appears that VA may not have obtained a complete copy of the Veteran's service personnel records, and additional service personnel records may be outstanding.  The Veteran has reported that he was absent without leave (AWOL) on one occasion during his period of service due to his psychiatric problems and that after returning to service from being AWOL, he requested and was granted transfer from the financing unit to another unit.  Because information sufficient to allow for a search of these records is available, and these records may be useful in deciding the Veteran's claim for service connection for an acquired psychiatric disorder, an attempt to obtain them should be made.  38 C.F.R. § 3.159(c)(2) (2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).   

Furthermore, the requirements of VA's duty to notify and assist the claimant have not been met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Veteran has claimed that he was sexually assaulted and harassed during his period of service, which caused him to develop psychiatric problems, including depression.  Specifically, the Veteran alleges that a sergeant he was acquainted with had placed his hand on the Veteran's inner thigh while the Veteran was driving them to a bar.  He maintains that after this incident, he received harassment from his section chief for being homosexual, which led to him going AWOL.  The Veteran reports that after coming back from being AWOL, by his request, he was transferred to another unit where his duties involved fixing various things.  He states that while stationed at his new unit, he received a sexual proposition from a fellow soldier.  He also reports going to talk to a chaplain about the problems he was facing.  The RO has not specifically sent a duty to assist letter as to a claim for service connection for PTSD related to a personal assault.  An appropriate stressor development letter should be sent providing full notice with regard to development of the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD related to a personal assault.  The RO should also request that the Veteran provide information relating to the chaplain that he spoke with in service regarding his psychiatric problems, including name, contact information, and/or a statement pertaining to the Veteran's psychiatric problems in service.    

Finally, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (noting that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

With respect to the Veteran's claim for service connection for an acquired psychiatric disorder, the Veteran contends that his psychiatric problems began in service after he went through a divorce.  He asserts that his problems continued throughout service and worsened as he grew bored at his jobs, went AWOL, and experienced sexual assault and harassment.  The Veteran has submitted evidence of a final divorce decree dated in January 1975.  Additionally, service treatment records reveal that the Veteran received mental health treatment for situational adjustment problem in August 1975 and several times in October 1975.  The October 1975 mental health consultation reports note that the Veteran was dissatisfied with his job, that he did not have the insight to associate his problems with his recent divorce, and that he went AWOL before his next scheduled mental health appointment.  The Veteran has asserted that he has suffered psychiatric symptoms continuously since discharge from service, and a November 2007 post-service VA medical record shows that the Veteran was treated for shortness of breath that was most likely due to anxiety.  

It remains unclear whether the Veteran's acquired psychiatric disorder is related to his in-service diagnosis of situational adjustment problem or his reported in-service stressors of sexual assault/harassment, dissatisfaction with his job, and divorce.  Therefore, in order to make an accurate assessment of the Veteran's entitlement to service connection for his acquired psychiatric disorder, it is necessary to have a medical opinion based upon a thorough review of the record that determines whether the Veteran's acquired psychiatric disorder is related to his period of active service.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury and continuity of symptomatology since discharge from service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding an examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  The Board thus finds that an examination and opinion addressing the etiology of the Veteran's acquired psychiatric disorder is necessary in order to fairly decide the merits of the Veteran's claim.  

Regarding the Veteran's claim for service connection for a respiratory disorder, the Veteran alleges that his respiratory problems began in service and that since discharge from service, he has continuously suffered from respiratory disorders about 3 or 4 times a year.  Service treatment records reveal that the Veteran was variously treated for tonsillitis, upper respiratory infection (URI), pharyngitis, and acute tonsillitis v. flu in July 1974; pneumonia and URI in November 1974; and a cold in June 1975.  Post-service VA medical records dated from February 2007 to December 2009 show that the Veteran has received intermittent treatment for bronchitis, sinusitis, URI, rhinitis, tonsillitis, chronic obstructive pulmonary disease, rhinosinusitis, emphysema, asthma, and head and chest congestion.  An October 2008 chest x-ray indicates that a 1 centimeter nodule was present in the right apex, but a subsequent CT scan of the chest was negative for any lung nodules or masses.  In a March 2009 letter, a VA physician reported that he had treated the Veteran for 12 years.  He stated that the Veteran had a history of asthma and of smoking one pack a day for 7 years in the past but that he had quit smoking.  The physician found that the Veteran had chronic bronchitis and emphysema.  

It remains unclear whether the Veteran's respiratory disorder is related to his in-service treatment for various respiratory ailments or whether it is related to his past history of cigarette smoking.  Therefore, in order to make an accurate assessment of the Veteran's entitlement to service connection for his respiratory disorder, it is necessary to have a medical opinion based upon a thorough review of the record that determines whether any of the Veteran's respiratory disorders are related to his period of active service.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury and continuity of symptomatology since discharge from service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding an examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  The Board thus finds that an examination and opinion addressing the etiology of the Veteran's respiratory disorder is necessary in order to fairly decide the merits of this claims.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the National Personnel Records Center furnish all available service personnel records for the Veteran's service in the United States Army, for the period from December 1973 to November 1975.  If any of the records are shown to be at another storage facility, a request should be made to the appropriate storage facility.  All efforts to obtain medical records should be fully documented, and the facilities must provide a negative response if records are not available.  If no records can be found or further efforts to obtain the records would be futile, notify the Veteran (and his representative) in accordance with 38 C.F.R. § 3.159(e).

2.  In accordance with the provisions of M21-1MR, IV.ii.1.D.17.g and III.iv.4.H.30.b, send the Veteran an appropriate stressor development letter.  The Veteran should also be notified that in-service personal assault may be corroborated by evidence from sources other than the service records, as defined in 38 C.F.R. § 3.304(f)(5).  All specific examples of alternative sources of evidence listed in § 3.304(f)(5) must be included in the notification to the Veteran.  The RO should also send the Veteran a new VA Form 21-0781a, Statement in Support of Claim for Service Connection for Posttraumatic Stress Disorder Secondary to Personal Trauma, and request he complete it with as much specificity as possible.  Specifically ask the Veteran to provide information relating to the chaplain that he spoke with in service regarding his psychiatric problems, including name, contact information, and/or a statement from him.  Inform the Veteran that if he fails to return any form that would provide details regarding the in-service stressor events or fails to provide information useful to verifying these events, VA will proceed to decide the case based on the evidence of record.  An appropriate period of time should be allowed for the Veteran to respond and/or submit additional evidence. 

3.  After the above development has been completed, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  The examiner should specifically attempt to reconcile the opinion with all other pertinent evidence of record, including the Veteran's account of chronic psychiatric symptoms arising from his reported in-service stressors (divorce, dissatisfaction with jobs, sexual assault and harassment).  Additionally, the VA examiner should consider the Veteran's assertions regarding a continuity of psychiatric symptoms of psychiatric problems since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Any opinions expressed must be accompanied by a complete rationale.  The VA examiner's opinion should specifically address the following:

a.  Diagnose all current psychiatric disabilities.  Provide a full multi-axial diagnosis and specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM-IV). 

b.  If a diagnosis of PTSD is warranted, specify the specific claimed in-service stressor or stressors upon which that diagnosis is based and state whether it is at least as likely as not (50 percent or more probability) that the diagnosis is related to the Veteran's period of active service. 

c.  If a diagnosis other than (or in addition to) PTSD is warranted, state whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disabilities, including depression and anxiety, were caused by the Veteran's period of active service, including his treatment for situational adjustment problem and reported in-service stressors of divorce, dissatisfaction with jobs, and sexual assault and harassment. 

4.  After the above development in #1 and #2 have been completed, schedule the Veteran for a VA examination to determine whether any current respiratory disorder is related to his period of active service.  The claims file should be reviewed by the examiner and that review should be noted in the examination report.  The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any current respiratory disorder is related to the Veteran's service, to include his in-service treatment for various respiratory disorders, as noted in his service treatment records.  In rendering his opinion, the examiner should acknowledge and discuss any lay evidence of in-service injury and continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Any opinions expressed must be accompanied by a complete rationale.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

5.  Then, readjudicate the claims on appeal.  If the decisions remain adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


